                                                                         ORDER: MOTION GRANTED.



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE


 Planned Parenthood of Tennessee and North
 Mississippi; et al.,

                 Plaintiffs,
                                                     CIVIL ACTION
 v.                                                  CASE NO. 3:20-cv-00740
                                                     JUDGE CAMPBELL
 Herbert H. SLATERY III, Attorney General
 of Tennessee, in his official capacity; et al.,

                 Defendants.


                              PARTIES’ WITNESS LISTS AND
                          JOINT MOTION TO EXTEND DEADLINES

        The parties submit their respective witness lists below for the preliminary injunction

hearing in this matter.

        The parties further jointly request an extension of time to submit the parties’ exhibit lists

to Friday November 20, 2020 and to extend the deadline for motions in limine, stipulations,

deposition designations, and supplemental briefs to Tuesday November 24, 2020. In its Order

on October 13, 2020 (Dkt. No 38), the Court set deadlines for filing Witness and Exhibit lists and

supplemental affidavits on November 16, 2020 and for motions in limine, stipulations,

deposition designations, and supplemental briefs on Monday November 23, 2020. The parties

will not file supplemental declarations and do not anticipate filing deposition designations or

supplemental briefs.

        Due to scheduling conflicts, the last of the pre-hearing depositions is being conducted

tomorrow Tuesday, November 17, 2020, and thus the parties believe it would be premature to

commit to specific exhibits each intend to use at the hearing before all depositions are completed.




      Case 3:20-cv-00740 Document 48 Filed 11/17/20 Page 1 of 1 PageID #: 882
